Exhibit 10.60







February 20, 2020


Personal and Confidential
Anthony Civale
[Address on file with the Company]


Dear Anthony:
    
This Agreement (this “Agreement”) states the terms of your continued employment
with Apollo Global Management, Inc. (“Apollo” or “AGM”) and its subsidiaries
(collectively, the “Company”), effective immediately. Your employer shall
continue to be Apollo Management Holdings, L.P. or one of its subsidiaries.
1.
Position and Reporting. You shall continue to serve as Co-Chief Operating
Officer and Lead Partner, Credit. You shall continue to report directly to
Joshua Harris in your capacity as Co-Chief Operating Officer and to Jim Zelter
in your capacity as Lead Partner, Credit, or their respective successors.

2.
Annual Compensation. During your employment with the Company, your base salary
shall be at the rate of $100,000 (the “Base Salary”) which base salary shall be
paid in installments not less frequently than monthly. All amounts payable under
the Agreement are subject to withholding, if applicable, in accordance with
applicable law. It is not anticipated that you will receive a discretionary
annual bonus with respect to calendar year 2019 or any subsequent year.

3.
Carry Points and Profits Interest. You shall continue to receive, without
duplication, the number of points previously communicated to you that shall
entitle you to participate, directly or indirectly, in the incentive income
distributions made (a) by all Credit funds in effect as of April 30, 2018, and
(b) subject to the review and approval of the Executive Committee, in all future
Credit funds, in each case with the same vesting terms as apply to investment
professionals who hold such points generally. Except as provided in the next
sentence, such points may be notional points issued under a Credit bonus plan
that entitle you to receive W-2 income on the same terms as apply to other
senior employees in the credit business. Your points in the general partners of
funds that have been separately communicated to you shall relate to actual
limited partner (or similar) interests you will hold in such general partners.
The vesting commencement date for your points that are subject to vesting shall
be January 1, 2018.

Your CIP Points and Tail Rate rights were forfeited after the close of business
on December 31, 2016, and you accordingly forfeited any right to distributions
(except for any distributions that may be made to you in respect of an existing
tax capital account balance in respect of prior periods) that otherwise would
have been made after such date in respect of such points or rights except as
otherwise provided in the 2017 Incentive Bonus Letter you received on or about
December 18, 2017. For the sake of clarity, (a) you continue to be subject to
any clawback obligations that apply to distributions made on your CIP Points,
and (b) in addition to the points relating to the funds and accounts described
in the immediately preceding paragraph, you


Apollo Global Management, Inc.
9 West 57th Street
New York, NY 10019



--------------------------------------------------------------------------------




continue to hold points in carry vehicles that the Company has previously
designated, which points shall continue to subsist in accordance with their
terms.
4.
Fund Investments. You hereby acknowledge and agree that you have made
investments in various funds or co-investment vehicles of the Company and its
affiliates as reflected in the applicable fund documents and which are unchanged
by this Agreement. You hereby acknowledge and agree that any unpaid capital
commitments arising in connection with the foregoing investments, as reflected
on the books and records of the Company and its affiliates, shall remain in full
force and effect, governed by and subject to the terms and conditions of the
applicable fund documents.

5.
Benefit Plans. You will continue to be eligible to participate in the various
group health, disability and life insurance plans and other employee programs,
including sick and vacation time, as generally are offered by the Company to
other senior executives from time to time and subject to applicable Company
policies.

6.
Restrictive Covenants. You acknowledge that you are bound by and agree to
continue to abide by and comply with the restrictive covenants printed on
Appendix A to this Agreement.

7.
Notice Entitlement. The Company may terminate your employment with or without
Cause. The period of notice that we will give you to terminate your employment
without Cause and other than by reason of a Bad Act is 90 days. The Company may
terminate your employment for Cause or a Bad Act without notice. You agree to
give the Company 90 days’ notice (which the Company may waive in its sole
discretion) should you decide to leave the Company for any reason. We reserve
the right to require you not to be in the Company’s offices and/or not to
undertake all or any of your duties and/or not to contact Company clients,
colleagues or advisors (unless otherwise instructed) during all or part of any
period of notice of your termination of service. During any such period, you
remain a service provider to the Company with all duties of fidelity and
confidentiality to the Company and subject to all terms and conditions of your
employment and should not be employed or engaged in any other business.

8.
Payment in lieu of Notice. Subject to the “Employment in Good Standing;
Compliance” section below, we reserve the right to pay you in lieu of any
required notice period, the equivalent of your Base Salary on a termination
without Cause.

9.
Confidentiality. You agree to keep the terms and subject matter of this
Agreement confidential and not to discuss it with colleagues or others.

10.
Indemnification. Your rights to be indemnified pursuant to any indemnification
provision in any limited liability company agreement, limited partnership
agreement, by-laws, or insurance policies covering the directors and officers of
the Company against any losses, claims, damages, liabilities, judgments and
reasonable expenses, incurred by, or imposed upon, you, shall subsist in
accordance with the terms of the applicable provision. You and the Company
acknowledge and agree that the indemnification agreement by and between you and
Apollo dated June 26, 2008, remains in effect in accordance with its terms.

11.
Section 409A. This Agreement is intended to be exempt from, or comply with,
Section 409A and to be interpreted in a manner consistent therewith. To the
extent necessary to avoid the imposition of tax or penalty under Section 409A,
any payment by the Company or affiliate to you (if you are then a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i) and



2

--------------------------------------------------------------------------------




Treasury Regulation §1.409A-1(i)(1)) of “deferred compensation,” whether
pursuant to this Agreement or otherwise, arising solely due to a “separation
from service” (and not by reason of the lapse of a “substantial risk of
forfeiture”), as such terms are used in Section 409A, shall be delayed (to the
extent otherwise payable prior to such date) and paid on the first day following
the six-month period beginning on the date of your separation from service under
Section 409A (or, if earlier, upon your death). Each payment or installment due
under this Agreement is intended to constitute a “separate payment” for purposes
of Section 409A. In no event shall the Company or any affiliate (or any agent
thereof) have any liability to you or any other person due to the failure of
this Agreement to satisfy the requirements of Section 409A. Subject to the
requirements of Section 409A of the Code, the Company may offset any amounts
otherwise due to you from the Company or an affiliate (whether pursuant to this
Agreement or otherwise) by any amounts that are due and owing from you to any
such entities or for which any such entities would otherwise be liable absent
your satisfaction thereof.
12.
Subsequent Engagement. Notwithstanding anything to the contrary contained
herein, while you are employed by the Company, prior to accepting (or entering
into a written understanding that provides for your) employment or consulting
engagement with any person or entity unrelated to the Company, you will provide
(i) written notice to the Company of such offer, it being understood that your
acceptance of any such offer before seven (7) days have elapsed following such
notice shall be treated as a termination by the Company for Cause, and (ii) a
copy of the paragraphs of the attached Appendix A that include the terms
“Nonsolicitation” or “Noncompetition” to any such prospective employer or
service recipient, with a copy provided simultaneously to the Company. You shall
promptly notify the Company of your acceptance of employment with, or agreement
to provide substantial services to, any entity unrelated to the Company for 6
months from and after your Termination Date.

13.
Employment in Good Standing; Compliance. As you are aware, the firm is subject
to and has various compliance procedures in place. Accordingly, you understand
that your continued association with the Company and corresponding payment of
the foregoing amounts will be subject to your continued employment in good
standing, which will include, among other things, your adherence to applicable
laws and the Company’s policies and procedures and other applicable compliance
manuals (including, without limitation, obligations with regard to confidential
information), copies of which will be made available to you. You agree to
execute any customary forms and agreements in connection therewith. Nothing in
this Agreement shall be construed as establishing any right to continued
employment with the Company.

14.
Choice of Law; Arbitration; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
(without regard to any conflicts of laws principles thereof that would give
effect to the laws of another jurisdiction), and any dispute or controversy
arising out of or relating to this Agreement or your employment, other than
injunctive relief, will be settled exclusively by arbitration, conducted before
a single arbitrator in New York County, New York (applying New York law) in
accordance with, and pursuant to, the Employment Arbitration Rules and
Procedures of JAMS (“JAMS”), a copy of which rules, which are available at
http://www.jamsadr.com/rules-employment-arbitration/, have been reviewed by you
in their current form.  The arbitrator shall have the power to rule on his or
her own jurisdiction, including any objections with respect to the existence,
scope or validity of this arbitration clause.  The arbitration shall be
conducted on a strictly confidential basis, and neither party shall disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with



3

--------------------------------------------------------------------------------




such a claim, or the result of any action (collectively, “Arbitration
Materials”), to any third party, except as required by law, with the sole
exception of their legal counsel and parties engaged by that counsel to assist
in the arbitration process, who also shall be bound by these confidentiality
terms.  The arbitrator shall be authorized to issue any award a court could
issue except that, to the extent permitted by law, the arbitrator shall not be
authorized to award punitive damages.  No discovery shall be permitted as part
of any arbitration that may take place under this provision. The decision of the
arbitrator will be final and binding upon the parties hereto.  Any arbitral
award may be entered as a judgment or order in any court of competent
jurisdiction.  Either party may commence litigation in court to obtain
injunctive relief in aid of arbitration, to compel arbitration, or to confirm or
vacate an award, to the extent authorized by the Federal Arbitration Act or the
New York Arbitration Act.  You and the Company shall share the JAMS
administrative fees and the arbitrator’s fee and expenses.  Each party will pay
its own attorneys’ fees.  You and the Company each agree that any arbitration
will be conducted only on an individual basis and that no dispute between the
parties relating to this Agreement may be consolidated or joined with a dispute
between any other employee and the Company or any of its Affiliates, nor may you
seek to bring your dispute on behalf of other employees, independent contractors
or consultants of the Company or any of its Affiliates as a class or collective
action.  The parties agree to take all steps necessary to protect the
confidentiality of the Arbitration Materials in connection with any such
proceeding, agree to file all Confidential Information (and documents containing
Confidential Information) under seal, and agree to the entry of an appropriate
protective order encompassing the confidentiality terms of this Agreement.  TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, YOU AND THE
COMPANY HEREBY WAIVE AND COVENANT THAT YOU AND THE COMPANY WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREE THAT ANY OF THE COMPANY OR
ANY OF ITS AFFILIATES OR YOU MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE
COMPANY AND ITS AFFILIATES, ON THE ONE HAND, AND YOU, ON THE OTHER HAND,
IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN SUCH PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THAT ANY
PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
15.
Entire Agreement. This Agreement and other governing documents referenced herein
constitute the entire agreement between the parties in relation to their subject
matter and supersede any previous agreement or understanding between the parties
relating thereto, and you confirm that in signing this Agreement you have not
relied on any warranty, representation, assurance or promise of any kind
whatsoever other than as are expressly set out in this Agreement or in the
documents referenced herein.

16.
Miscellaneous. This Agreement may not be modified or amended or waived unless in
writing signed by the undersigned parties. Any notice required hereunder shall
be made in writing, as



4

--------------------------------------------------------------------------------




applicable, to the Company in care of the Global Head of Human Capital at his
principal office location or to you at your home address most recently on file
with the Company. Except for an assignment by the Company of this Agreement to
an Affiliate, this Agreement may not be assigned by the parties other than as
expressly provided herein. This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, with the same effect
as if the parties executing such counterparts had executed one counterpart.
Please acknowledge your acceptance and the terms laid out in this letter
agreement.


(Continues on next page)


5

--------------------------------------------------------------------------------






Sincerely,


/s/ Matthew Breitfelder_____________


Matthew Breitfelder
Senior Partner, Global Head of Human Capital
Read, Accepted and Agreed to:




/s/ Anthony Civale____________________
Anthony Civale
































(Civale Employment Agreement signature page)


6

--------------------------------------------------------------------------------




Additional Definitions
“Affiliate” of the Company means any other person that directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with the Company and shall include, without limitation,
Apollo-affiliated management companies, funds, and managed accounts.
“Bad Act” means your:
i.
commission of an intentional violation of a material law or regulation in
connection with any transaction involving the purchase, sale, loan, pledge or
other disposition of, or the rendering of investment advice with respect to, any
security, asset, futures or forward contract, insurance contract, debt
instrument or currency, in each case, that has a significant adverse effect on
your ability to perform your services to AGM or any of its Affiliates;

ii.
commission of an intentional and material breach of a material provision of a
written AGM code of ethics (other than any AGM code of ethics adopted after the
date of this Agreement with the primary purpose of creating or finding “Bad
Acts”);

iii.
commission of intentional misconduct in connection with your performance of
services for AGM or any of its Affiliates;

iv.
commission of any misconduct that, individually or in the aggregate, has caused
or substantially contributed to, or is reasonably likely to cause or
substantially contribute to, material economic or reputational harm to AGM or
any of its Affiliates (excluding any mistake of judgment made in good faith with
respect to a portfolio investment or account managed by AGM or its Affiliates,
or a communication made to the principals or other partners, in a professional
manner, of a good faith disagreement with a proposed action by AGM or any of its
Affiliates);

v.
conviction of a felony or plea of no contest to a felony charge, in each case if
such felony relates to AGM or any of its Affiliates;

vi.
fraud in connection with your performance of services for AGM or any of its
Affiliates; or

vii.
embezzlement from AGM or any of its Affiliates or interest holders;

provided, that
1.    you have failed to cure within 15 business days after notice thereof, to
the extent such occurrence is susceptible to cure, the items set forth in
clauses ii and iv, and
2.    during the pendency of any felony charge under clause v, AGM and its
Affiliates may suspend payment of any payments in respect of your carry points,
and if (A) you are later acquitted or otherwise exonerated from such charge, or
(B) your employment or service with AGM or its applicable Affiliate does not
terminate, then (1) AGM or its applicable Affiliate shall pay to you any accrued
but unpaid amounts due with respect to your vested carry points, with interest
calculated from the date such payments were suspended at the prime lending rate
in effect on the date of such suspension, and (2) throughout the period of
suspension (or until the date of termination of employment or service, if
earlier), payments with respect to your unvested carry points shall


7

--------------------------------------------------------------------------------




continue to accrue, and your carry points shall continue to vest, in accordance
with the terms and conditions set forth herein.
“Cause” means a termination of your employment, based upon a finding by the
Company, acting in good faith, after the occurrence of any of the following: (a)
you are convicted or charged with a criminal offense; (b) your violation of law
in connection with any transaction involving the purchase, sale, loan or other
disposition of, or the rendering of investment advice with respect to, any
security, futures or forward contract, insurance contract, debt instrument,
financial instrument or currency; (c) your dishonesty, bad faith, gross
negligence, willful misconduct, fraud or willful or reckless disregard of duties
in connection with the performance of any services on behalf of the Company or
any of its Affiliates or your engagement in conduct which is injurious to the
Company, monetarily or otherwise; (d) your intentional failure to comply with
any reasonable directive by a supervisor in connection with the performance of
any services on behalf of the Company; (e) your intentional breach of any
material provision of this document or any other agreements of the Company or
any of its Affiliates; (f) your material violation of any written policies
adopted by the Company or its Affiliates governing the conduct of persons
performing services on behalf of the Company or such Affiliate or your
non-adherence to the Company’s policies and procedures or other applicable
Company compliance manuals; (g) the taking of or omission to take any action
that has caused or substantially contributed to a material deterioration in the
business or reputation of the Company or any of its Affiliates, or that was
otherwise materially disruptive of their business or affairs; provided, however,
that the term Cause shall not include for this purpose any mistake of judgment
made in good faith with respect to any transaction respecting (i) a portfolio
investment for an account managed by the Company or (ii) a strategic investment
undertaken on behalf of the Company or any of its Affiliates; (h) the failure by
you to devote a significant portion of time to performing services as an agent
of the Company without the prior written consent of the Company, other than by
reason of death or Disability; (i) the obtaining by you of any material improper
personal benefit as a result of a breach by you of any covenant or agreement
(including, without limitation, a breach by you of the Company's code of ethics
or a material breach by you of other written policies furnished to you relating
to personal investment transactions or of any covenant, agreement,
representation or warranty contained in any limited partnership agreement); or
(j) your suspension or other disciplinary action against you by an applicable
regulatory authority; provided, however, that if a failure, breach, violation or
action or omission described in any of clauses (d) to (g) is capable of being
cured, you have failed to do so after being given notice and a reasonable
opportunity to cure. As used in this definition, “material” means “more than de
minimis.”
“Confidential Information” means information that is not generally known to the
public and that is or was used, developed or obtained by the Company and its
Affiliates, including but not limited to, (i) information, observations,
procedures and data obtained by you while employed by or providing services to
the Company or any of its Affiliates, (ii) products or services, (iii) costs and
pricing structures, (iv) analyses, (v) performance data, (vi) computer software,
including operating systems, applications and program listings, (vii) flow
charts, manuals and documentation, (viii) data bases, (ix) accounting and
business methods, (x) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xi) investors, customers, vendors, suppliers and investor, customer,
vendor and supplier lists, (xii) other copyrightable works, (xiii) all
production methods, processes, technology and trade secrets, (xiv) this
Agreement and nonpublic agreements of the Company and its Affiliates, (xv)
investment memoranda and investment documentation concerning any potential,
actual or aborted investments, (xvi) compensation terms, levels, and
arrangements of employees and other service providers of the Company and its
Affiliates, and (xvii) all similar and related information in whatever form.


8

--------------------------------------------------------------------------------




Confidential Information will not include any information that is generally
available to the public prior to the date you propose to disclose or use such
information. For this purpose, Confidential Information will be deemed generally
available to the public only if all material features comprising such
information have been published in combination.
“Disability” means (i) you are not able to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, you are receiving income replacement benefits for a
period of not less than three (3) months under an accident or health plan
covering employees of the Company. The determination of whether or not a
Disability exists for purposes of this Agreement shall be made by a physician
selected by the Company and reasonably acceptable to you and who is qualified to
give such professional medical assessment.
“Termination Date” means the date on which your employment with the Company and
its Affiliates terminates for whatever reason.





Appendix A
Restrictive Covenants


Capitalized terms used in this Appendix A and not defined in the Credit Bonus
Plan or elsewhere shall have the meanings set forth in paragraph (h) of this
Appendix A.
You hereby undertake and agree to comply with each of the covenants set forth in
this Appendix A. You acknowledge that the Plan Administrator would not have
assigned any Points or notional Points to you if you had not agreed to be bound
by such covenants.
You agree and acknowledge that each covenant contained herein is reasonable as
to duration, terms and geographical area and that the same protects the
legitimate interests of AGM and its Affiliates, imposes no undue hardship on you
or your related parties, is not injurious to the public, and that any violation
of any of the restrictive covenants contained herein shall be specifically
enforceable in any court with jurisdiction upon short notice. If any provision
hereof as applied to you or to any circumstance is adjudged by a court or
arbitral tribunal to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provision hereof. If the scope of any such provision, or any part thereof, is
too broad to permit enforcement of such provision to its full extent, you agree
that the court or arbitral tribunal making such determination shall have the
power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, to the extent necessary to permit enforcement, and,
in its reduced form, such provision shall then be enforceable and shall be
enforced. You agree and acknowledge that any such breach of any provision hereof
will cause irreparable injury to AGM and its Affiliates, and upon breach of any
provision hereof, AGM and/or its Affiliates, as applicable, shall be entitled to
injunctive relief, specific performance or other equitable relief; provided,
however, that this shall in no way limit any other remedies available to AGM or
its Affiliates. Notwithstanding the foregoing, to the extent that an arbitral
tribunal or court of competent jurisdiction makes a final determination that any
of the restrictive covenants contained in paragraph b or c hereof is
unenforceable as a matter of law as applied to you, upon such determination AGM
and its Affiliates shall not seek to enjoin you from engaging in an activity
precluded by such provision (or to otherwise pursue proceedings to enforce such
provision) but if the Plan Administrator or its designee determines in good
faith that you have breached any such provision contained in paragraph b hereof
or materially breached any such provision contained in paragraph hereof, the
Plan Administrator or its designee shall provide you with written notice
thereof, and you shall have 15 business days to cure such breach. If such breach
is not cured within such period, you shall forfeit all rights to any Points
(including notional Points) without payment of any consideration in respect
thereof. The restrictive covenants contained herein shall specifically survive
your separation from AGM or an Affiliate thereof and the termination of the
Credit Bonus Plan and any Credit Fund GP agreement or Award Letter.
The Plan Administrator agrees that it shall not, and shall ensure that AGM’s
principal executive officers and Founding Partners do not, directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any Person that disparages you, either professionally or personally. The
obligations under this paragraph shall not apply to statements (i) provided in
truthful response to an inquiry from or reporting obligation to a government or
regulatory body or made in order to comply with requirements of law or fiduciary
duty, or the requirements of any court or legislative body, or (ii) made in
respect of you prior to your Termination by AGM’s principal executive officers
and Founding Partners in the performance of such executive’s duties in the good
faith belief that such statement is consistent with the executive’s fiduciary
duties to AGM, its Affiliates and investors in any investment funds and other
alternative asset investment vehicles managed thereby. The Plan Administrator
agrees and acknowledges that the undertakings and representations made by you in
the two paragraphs which immediately precede this paragraph shall apply mutatis
mutandis to its obligations to you under this paragraph.
a.    Required Notice. Prior to resigning from your employment (or other
full-time service association) with AGM or any of its Affiliates, you shall
provide 90 days’ prior written notice to AGM.
b.    Noncompetition. During the Protected Period, you shall not, directly or
indirectly, either as a principal, agent, employee, employer, consultant,
partner, member, shareholder of a closely or privately held corporation or
shareholder in excess of five percent of a publicly traded corporation,
corporate officer or director, engage or otherwise participate in any business
that is a Competitive Business, in the Restricted Territory, provided that you
shall not be deemed to be engaging or participating in a Competitive Business if
you provide services to a subsidiary, division or Affiliate of a Competitive
Business if such subsidiary, division or Affiliate is not itself engaged in a
Competitive Business and you do not provide services to, or have any
responsibilities regarding, any Competitive Business. Notwithstanding the
foregoing, you shall be permitted to make any personal investment in a
Competitive Business that:
i.    is either (x) an investment made (or legally committed to be made) on or
prior to the date hereof without violating any existing duty to AGM and its
Affiliates or (y) a follow-on investment to the investments described in clause
(x) or an investment made to refinance the investments described in clause (x);
ii.    is a passive investment in private equity funds, mutual funds, hedge
funds and other managed accounts (but not investments in the manager of such
funds or accounts) in which you do not influence or control or have advance or
contemporaneous knowledge of investment recommendations or decisions, even if
such funds or accounts make investments similar to the investments made by any
fund;
iii.    is an investment in private companies equal to the lesser of (x) 10% of
the outstanding equity securities of such private company and (y) $30 million
per company or group of affiliated companies operating as part of one or more
related businesses; or
iv.    is any other investment so long as (x) such investment has been disclosed
in advance to the Plan Administrator, (y) the Plan Administrator determines that
the consummation of such investment by you is not prohibited by the governing
documents of a fund or account managed by AGM, and (z) the Plan Administrator
determines that (A) it is not advisable for any fund or account managed by AGM
or any of its Affiliates to make such investment or (B) the investment does not
comport with the intent of any fund or account managed by AGM or any of its
Affiliates, and accordingly, your consummation of the investment does not raise
any appearance of impropriety with respect to AGM or any of its Affiliates;
provided, however, that, prior to your Termination Date, in no event shall you
make any investment that conflicts with AGM’s or its Affiliates’ then-current
code of ethics or any trading policies of AGM or its Affiliates (it being
understood that the terms and restrictions of any such policy may be more
restrictive than required by applicable law) as in effect from time to time for
similar employees of AGM or its Affiliates, provided that such trading policies
were not adopted with a primary purpose of treating one or more participants
differently from AGM employees generally.
c.    Nonsolicitation of Certain Business Relations; Non-Interference. During
the Protected Period, you shall not, directly or indirectly, (i) solicit or
induce any investors, financing sources or capital market intermediaries of AGM
or its successors, assigns or Affiliates to terminate (or diminish in any
material respect) his, her or its relationship with AGM or its successors,
assigns or Affiliates, or (ii) otherwise interfere with or damage (or attempt to
impede or otherwise interfere with or damage) in any material respect any
business relationship and/or agreement to which AGM or any Affiliate thereof is
a party, including without limitation any such relationship with any of AGM’s or
an Affiliate’s respective clients, Prospective Investors or investors,
customers, suppliers or partners. Nothing in this paragraph applies to those
financing sources, capital market intermediaries or business relations
(excluding Prospective Investors) who did not conduct business with AGM, or its
successors, assigns or Affiliates during either your employment or service with,
or the period in which you held (directly or indirectly) an ownership interest
in, AGM or any of its Affiliates.
d.    Nonsolicitation and Non-Engagement Restrictions Regarding Apollo Employees
and other Service Providers. During your employment or service with AGM or any
of its Affiliates and the period ending 12 months after your Termination for any
reason, you shall not, directly or indirectly, (i) solicit or induce any
officer, director, employee, agent or consultant of AGM or any of its
successors, assigns or Affiliates to terminate his, her or its employment or
other relationship with AGM or its successors, assigns or Affiliates for the
purpose of associating with any Competitive Business, or otherwise encourage any
such Person to leave or sever his, her or its employment or other relationship
with AGM or its successors, assigns or Affiliates, for any other reason, or (ii)
hire any such individual who left the employ or service of AGM or any of its
Affiliates during the immediately preceding 12 months. This provision shall not
prohibit you from soliciting or hiring your personal assistant or assistants at
the time of your departure.
e.    Confidentiality. You will not disclose or use at any time, either prior to
your Termination or thereafter, any Confidential Information of which you are or
become aware, whether or not such information is authored or developed by you,
except to the extent that (i) such disclosure or use is directly related to and
required by your good faith performance of duties to AGM or any of its
Affiliates, (ii) such disclosure is required to be made by law or any court or
legislative body with apparent jurisdiction over you; provided, that you shall
provide 10 days’ prior written notice, if practicable, to AGM of such disclosure
so that AGM may, at its sole cost and expense, seek a protective order or
similar remedy; and provided, further, that in either such case set forth above,
you inform the recipients that such information or communication is confidential
in nature, or (iii) such disclosure is necessary to (A) your defense of a claim
in a legal proceeding by a third party against you, or (B) a legal proceeding by
you to enforce your rights under the Credit Bonus Plan or any other written
arrangement of or with AGM or its Affiliates, and you use reasonable best
efforts to preserve the confidentiality of such information, including by
seeking a protective order or similar remedy. Except to the extent publicly
disclosed, you acknowledge and agree that the Credit Bonus Plan and the
provisions hereof constitute Confidential Information of AGM and its Affiliates
and that any documents, information or reports received by you from AGM and its
Affiliates shall be treated as confidential and proprietary information of AGM
and its Affiliates. The obligations set forth in paragraphs b, c, d and g of
this Appendix A provide further protection of Confidential Information. Nothing
contained herein shall preclude you from disclosing Confidential Information to
your immediate family and personal legal and financial advisor(s), provided that
you inform such family member(s) and/or advisor(s) that the information is
confidential in nature and receive assurances that the family member(s) and/or
advisor(s) shall not disclose such information except as required by law or by
any court or legislative body with apparent jurisdiction over such Person. To
the fullest extent permitted by applicable law, you waive, and covenant not to
assert, any claim or entitlement whatsoever to gain access to any Confidential
Information concerning the Points (including notional Points) of any other
Participant or a partner of a Credit Fund GP or any Alternative GP Vehicle. The
provisions in this Appendix A or the Award Letter relating to your
confidentiality obligations are subject to the Apollo Employee Handbook
provisions regarding protected disclosures, which are incorporated herein by
reference.
f.    Nondisparagement. You shall not, either prior to your Termination or
thereafter, directly or indirectly, make or ratify any statement, public or
private, oral or written, to any Person that disparages, either professionally
or personally, AGM or any of its Affiliates, past and present, as well as its
and their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, whether collectively or individually. The
obligations under this paragraph shall not apply to statements (i) provided in
truthful response to an inquiry from a government or regulatory body or made in
order to comply with a requirement of law or of any court or legislative body or
(ii) prior to your Termination, in the performance of your duties in the good
faith belief that such statement is consistent with your fiduciary duties to
AGM, its Affiliates, and investors in any investment funds and other alternative
asset investment vehicles managed thereby.
g.    Intellectual Property Rights. “Intellectual Property Rights” means any
patents and other rights in inventions, trademarks, trade, business and domain
names, service marks, logos, rights in designs, copyright, rights in databases,
rights in computer software, utility models, rights in Confidential Information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered, in whatever form or
media, and including applications for the grant of any such rights and all
rights or forms of protection having equivalent or similar effect anywhere in
the world, for the full term of protection of such intellectual property rights
(including any renewals and extensions).
i.    You agree that, to the fullest extent permitted by law, all Intellectual
Property Rights that arise by virtue of your activities in the course of your
employment or service (the “Relevant IPRs”) to AGM and its Affiliates shall
constitute a “work-made-for-hire” and belong to AGM or its designated Affiliate
exclusively and absolutely. To the extent any Relevant IPR may not constitute a
work-made-for-hire, whether pursuant to applicable law or otherwise, you hereby
assign such rights to AGM together with all related accrued rights of action. At
the request of AGM or any of its Affiliates, you shall promptly execute such
documents and do such things as may be required to effectively assign to AGM or
its designated Affiliate all Relevant IPRs and enable AGM or its Affiliate to
register or otherwise obtain for its own benefit and in its own name any
Relevant IPRs and to maintain, defend and enforce the interest of AGM in the
Relevant IPRs. All reasonable costs associated with assigning and transferring
the Relevant IPRs will be paid by AGM or its Affiliate.
ii.    You will promptly disclose to AGM and any Affiliate full details of any
idea, invention or work that is relevant to the business of AGM or any Affiliate
that is being created by you during your employment or service with AGM or any
of its Affiliates.
iii.    To the fullest extent permitted by law, you irrevocably and
unconditionally waive any and all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively, “Moral Rights”) that may arise directly or indirectly out
of your employment or service with AGM or any of its Affiliates. To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws of any applicable country, you hereby waive
such Moral Rights and consents to any action of AGM or its Affiliates that would
violate such Moral Rights in the absence of such consent. You shall confirm any
such waivers and consents from time to time as requested by AGM or any of its
Affiliates.
iv.    The Relevant IPRs and all of your work product shall be your original
work and shall not incorporate or require use of work done by any other Persons
or work product from prior employment, research, consultancy or other engagement
or otherwise misappropriate or infringe the Intellectual Property Rights of any
third party.
h.    Definitions. For purposes of this Appendix A, the following definitions
are applicable:
i.    “Competitive Business” means (i) any alternative asset management business
(other than the business of AGM, its successors or Affiliates), or distinct
portion thereof, in which more than 25% of the total capital committed is third
party capital from passive limited partners (which term shall exclude natural
persons who are partners or employees of the business and are actively engaged
in the management of the business, but not more than two such persons who are
former partners or employees of AGM or any of its Affiliates), that advises,
manages or invests the assets of and/or makes investments in private equity
funds, hedge funds, collateralized debt obligation funds, commercial mortgages,
commercial real estate-related investments, residential mortgages, residential
real estate-related investments, business development corporations, special
purpose acquisition companies, life settlement investments, life insurance
company asset investment vehicles, credit-based asset management vehicles,
leveraged loans, distressed situation vehicles, or other alternative asset
investment vehicles, funds or accounts, or (ii) Persons who manage, advise or
own any business described in clause (i).
ii.    “Confidential Information” means information that is not generally known
to the public and that is or was used, developed or obtained by AGM and its
Affiliates, including but not limited to, (A) information, observations,
procedures and data obtained by you while employed by or providing services to
AGM or any of its Affiliates, (B) products or services, (C) costs and pricing
structures, (D) analyses, (E) performance data, (F) computer software, including
operating systems, applications and program listings, (G) flow charts, manuals
and documentation, (H) data bases, (I) accounting and business methods, (J)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (K) investors,
customers, vendors, suppliers and investor, customer, vendor and supplier lists,
(L) other copyrightable works, (M) all production methods, processes, technology
and trade secrets, (N) this Award Letter and the written agreements of AGM and
its Affiliates, (O) investment memoranda and investment documentation concerning
any potential, actual or aborted investments, (P) compensation terms, levels,
and arrangements of employees and other service providers of AGM and its
Affiliates, and (Q) all similar and related information in whatever form.
Confidential Information will not include any information that is generally
available to the public prior to the date you propose to disclose or use such
information. Confidential Information also includes the information contained in
the books and records of a Credit Fund GP or any Alternative GP Vehicle
concerning the Points (including notional Points) assigned with respect to any
other participant (including any retired partner or former employee). For the
avoidance of doubt, “Confidential Information” does not include information
concerning non-proprietary business or investment practices, methods or
relationships customarily employed or entered into by comparable business
enterprises.
iii.    “Prospective Investor” means any prospective investor with which or with
whom you know or reasonably should have known that AGM or any of its Affiliates
has had substantive discussions in the immediately preceding 12 months.
iv.    “Protected Period” means the combined period of your employment or
service with AGM or any of its Affiliates and the period ending (x) if at any
time prior to your Termination Date you have held the title of Senior Partner or
Partner of AGM or any of its Affiliates, 12 months after your Termination for
any reason, provided, however, that if the separation from service is the result
of a termination by AGM or an Affiliate under circumstances that would not
permit AGM or an Affiliate to terminate your service for a Bad Act or Cause,
such period shall be reduced to nine months after the Termination Date (or, if
later, until the last day of any mutually agreed severance or paid leave period
applicable to you) and (y) if you are not described in clause (x), six (6)
months after your Termination for any reason (or, if later, until the last day
of any mutually agreed severance or paid leave period applicable to you). For
purposes of clarity, the portion of the Protected Period and period under
paragraphs c and d of this Appendix A that applies after your resignation
commences only after the expiration of the notice period set forth in paragraph
a of this Appendix A.
v.    “Restricted Territory” means, during your employment by or service to AGM
or any of its Affiliates, the United States, Canada, the United Kingdom, and any
other country in the world where AGM or any of its Affiliates, successors or
assigns engages in business, and any state, province or territory thereof, and,
following your Termination, the United States, Canada, the United Kingdom, and
any other country in the world where at the date of such Termination AGM or any
of its Affiliates, successors or assigns engages in business, and any state,
province or territory thereof.
vi.    “Termination” means the termination of your service, such that you are no
longer employed by, or a service provider to, AGM or any of its Affiliates.
vii.    “Termination Date” means the date of Termination.
i.    Transferees. If you transfer interests in Points (including notional
Points) to a related party, the provisions of paragraphs c, d, e, f and g shall
apply both to you and to any such transferee.
j.    Headings. Headings in this Appendix A are for convenience of reference
only and shall not be construed to define, limit or interpret the contents
hereof.


9